Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez.
El poder inherente que ejercemos contra los abogados y abogadas del patio que incumplen con las normas para postular en nuestra jurisdicción, hoy se empolva debajo de una alfombra para brindarle un trato preferencial a un abogado de otra jurisdicción en la concesión de una solici-tud de admisión por cortesía. Ello a pesar de que la pre-sente solicitud no cumple con los requisitos dispuestos en la recién enmendada Regla 12(f) del Reglamento de este Tribunal, 4 LPRAAp. XXI-B. Veamos.
Contrario al dictamen que se emite, sostengo que pro-cede declarar “no ha lugar” a las solicitudes de admisión por cortesía presentadas por el abogado Donald F. Win-*377ningham III (Winningham)(1) para postular en nuestra ju-risdicción, ya que éstas no cumplen a cabalidad con la Re-gla 12(f) del Reglamento de este Tribunal, supra. Específicamente, el abogado Winningham no unió a sus so-licitudes los certificados expedidos por todas las jurisdiccio-nes de Estados Unidos en las cuales está admitido, con-forme lo dispone de forma diáfana la aludida disposición reglamentaria. Véase In re Enmda. R. 12(f) Reglamento TS, 193 DPR 321 (2015).
Es decir, el peticionario solo anejó copia del certificado expedido por la Corte Suprema de Alabama, pero no pre-sentó copia del certificado de la Corte Suprema de Mississippi donde también está admitido. Es más, en sus solici-tudes el abogado, Winningham certifica con su firma que está admitido únicamente en el estado de Alabama, cuando de una búsqueda responsable en la página electrónica del bufete donde labora, así como en los registros electrónicos de la Corte Suprema de Mississippi, surge que también está admitido en esta última jurisdicción(2) Véase https:// courts.ms.gov/.
Ante el cuadro descrito, a todas luces procedía declarar “no ha lugar” las solicitudes de admisión por cortesía pre-sentadas por el abogado Winningham. Empero, una Mayo-ría de este Tribunal decidió pasar por alto el requisito dis-puesto en la Regla 12(f) de nuestro Reglamento, supra, y admitir por cortesía al peticionario a nuestra jurisdicción a pesar de su incumplimiento con la regla que recién aprobamos.
La alfombra se extiende al punto de ni siquiera requerir al abogado Winningham que mostrara causa por la cual *378este Tribunal no debía ejercer su función disciplinaria, por haber certificado en sus solicitudes que solo está admitido a la práctica de la abogacía en el estado de Alabama. Ad-viértase que el peticionario ya ha sido admitido por corte-sía a postular en otros casos ante nuestra jurisdicción, por lo que está sometido, conforme la Regla 12(f), a la jurisdic-ción disciplinaria de este Tribunal y tiene el deber de ac-tualizar de forma continua la información provista en las solicitudes que presente. In re Enmda. R. 12(f) Reglamento TS, supra.
La autorización que hoy se concede contrasta marcada-mente con las barreras que enfrentan día a día sectores vulnerables que tocan las puertas de nuestro sistema judicial por derecho propio. Tampoco le otorgamos este trato privilegiado a los abogados y las abogadas locales. El con-traste, sencillamente, es evidente.
Convencido de que este Tribunal debe descargar su po-der inherente de regular el ejercicio de la abogacía y, por ende, no admitir abogados y abogadas —tanto de este foro como de otros— que no cumplen con los requisitos que he-mos establecido para poder postular en nuestra jurisdic-ción, disiento del proceder de una Mayoría de este Tribunal.

 El abogado Donald F. Winningham III labora en el bufete Bressler, Amery & Ross, PC.


 El poder inherente para regular la profesión de la abogacía y admitir perso-nas para practicarla en nuestra jurisdicción no debe ejercerse ciegamente. Esa res-ponsabilidad conlleva ser meticulosos en el examen del cumplimiento de los requisi-tos que nosotros mismos aprobamos. Para ello, contamos con valiosos recursos electrónicos provistos por otras jurisdicciones estatales hermanas similares a nues-tro Registro Único de Abogados y Abogadas (RUA).